Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-20 are pending.
Information Disclosure Statement PTO-1449 
	The Information Disclosure Statement submitted by applicant on 11-12-2019 has been considered. Please see attached PTO-1449. 
Claims 1-20 are pending. 
Claim Rejections - 35 USC § 103
		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 2, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US Patent No.10,909,649 ) in view of Daniell et al. (US Publication No.2013/0031195).
	As per claim 1 and 10, Yoon discloses a system for proactively preventing a stegosploit attack, the system comprising: at least one processor (figure 11); a non-transitory, computer-readable storage medium operably and communicatively coupled to the at least one processor and configured to store computer program instructions executable by the at least one processor (column 11, lines 11-15); and 
column 2, lines 54-55, “technique of removing hidden data on the basis of steganography) configured to define the computer program instructions, which when executed by the at least one processor, cause the at least one processor to: extract a plurality of images from an image rendering component, prior to loading of the images on a computing device (column 3, lines 21-32, “the image processing server 110 is located in a path through which source images are delivered (distributed)..[t]he image processing server 110 may store the processed source image in an image database (DB)120..user 5 may access a source image processed by image processing server 110 or a source image stored in the image DB 120), wherein each of the images comprises a plurality of pixels (column 2, lines 55-59, “an image is composed of pixels), and wherein any one or more of the images is a compromised image comprising an exploit code and [a decoder code] embedded in the pixels of the compromised image (column 3, lines 50-53, invader 1 insert hidden data into source image); generate a replacement image for the compromised image by manipulating the pixels of the compromised image, wherein the manipulation of the pixels of the compromised image deactivates the exploit code [and the decoder code] of the compromised image (column 3, lines 41-43,“image processing server 110 removes hidden data by correcting data regarding at least some pixels among pixels constituting the hidden data”. It is noted that removing hidden data by correcting some pixels deactivates the hidden data/exploit code) ; and embed the replacement image in place of the compromised image in the image rendering component and deliver the replacement image to the computing device (column 6, lines 62-67, output a source image X’ including regenerated target pixel).
	Yoon does not explicitly disclose embedded decoder code and deactivating decoder code. However, it is well known in the art that the exploit code (malwares) do carry their execution code (decoder code) with themselves in order to run or execute the malware in the attacked system. Thus, although Yoon does not explicitly recite the compromised image comprising decoder code and removing decoder code, clearly in Yoon the compromised image must include a decoder code for performing the execution of  the malware. Further, Yoon by removing hidden data (exploit code) removes the decoder code in order to eliminate the execution of the hidden data.

	As per claim 2 and 11, Yoon further discloses , wherein the image rendering component is one of a webpage, a web application, a messaging application, an electronic mail, and a uniform resource locator link (column 3, lines 54-64, “a program of application [web application] distributed by content provider may be  installed in the image processing terminal 210. [t]he program or application may be used by content provider to deliver a source image”). 
	
	Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon, in view of Daniell, further in view of Shah et al. (US Patent No.10,447,610)
	As per 3 and 12, Yoon in view of  Daniell furthermore discloses, wherein the stegosploit attack prevention engine is configured to define additional computer program instructions for extracting the images from the image rendering component, which when executed by the at least one processor, cause the at least one processor to: identify an image tag corresponding to the each of the images in a markup language code of the image rendering component (Daniell, paragraph [0027], “the user interface logic 290 filters the original message for a HTLM tag (markup language code)), assign a unique identifier to the each of the images ( Yoon, column 11, lines 60-61, identifier of the plurality of pixels). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Yoon with Daniell, in order to detect HTML function within the messages.
	 Yoon in view of Daniell does not explicitly disclose, wherein he image rendering component is a webpage; determine a source of the each of the images identified by the corresponding image tag; and extract the each of the images from the determined source. However, in an analogous art, Shah discloses wherein the image rendering component is a webpage ( column 22, lines 30-32, the information provided to user on a webpage the  user is able to view via a browser); determine a source of the each of the images identified by the corresponding image tag; and extract the each of the images from the determined source (column 27, lines 16-22, determining content location based on the command encoded in the uniform resource identifier and enabling the requester to access the content). 
	It would have been obvious to one of  ordinary skill in the art before the effective filing date of the claimed invention to combine Yoon an Daniell with Shah, in order to manage and provide access to resources on distributed computer system.

	Claims 4, 5, 9, 13, 14, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Daniell, further in view of Satish et al. (US Patent No. 8,745742).
	As per claim 4 and 13, Yoon furthermore teaches, wherein the stegosploit attack prevention engine is configured to define additional computer program instructions for generating the replacement image for the compromised image, which when executed by the at least one processor, cause the at least one processor to: filter the compromised image by the stegosploit attack prevention engine (column 10, lines 59-61, “device 730 processes a source image”). 
	Yoon in view of Daniell does not explicitly disclose but in an analogous art, Satish discloses  compress the filtered image  by the stegosploit attack prevention engine for deactivating the exploit code and the decoder code of the compromised image; and encode the compressed image (column 8, lines 38-43, “security module 112 may transform the first media file by compressing ..the first media file …the security module 112 may transform the first media file by encoding ..the first media file”, column 14,  lines 37-46, “[m]odifying media file may comprise compressing the media fil…[m]odifying the media file may additionally comprise modifying code associated with a visual aspect of the web content and/ or code associated with and auditory aspect of the web content”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Yoon, Daniell and Holla with Satish, in order to disable malicious steganographic content embedded within the web content before the web content is used by an end user. 
As per claim 5 and 14, Yoon furthermore discloses wherein the additional computer program instructions defined by the stegosploit attack prevention engine for filtering the compromised image, when executed by the at least one processor, cause the at least one processor to apply a subtraction filtering technique on the compromised image (column 8, lines 28-30, “the computer device generates a source image X’, which is obtained by removing (subtracting) the hidden data from the source image X”). 
	As per claim 9 and 18, Satish furthermore discloses, wherein the additional computer program instructions defined by the stegosploit attack prevention engine for encoding the compressed image, when executed by the at least one processor, cause the at least one processor to change an orientation of the exploit code and the decoder code in the compressed image (column 2, lines 28-41, web content comprising media file may be transformed by the security module to corrupt the malicious code”. Corruption of media code changes an orientation of the malicious code). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Yoon, Daniell and Holla with Satish, to provide the benefit of disabling malicious steganographic content embedded within the web content before the web content is used by an end user. 
	As per claim 19, Yoon discloses a non-transitory, computer-readable storage medium having embodied thereon, computer program instructions executable by at least one processor for proactively preventing a stegosploit attack (column 11, lines 11-15), the computer program instructions when executed by the at least one processor cause the at least one processor to: extract a plurality of images [from a webpage received from a web server], prior to loading of the images [in a web browser ]on a computing device (column 3, lines 21-32, “the image processing server 110 is located in a path through which source images are delivered (distributed)..[t]he image processing server 110 may store the processed source image in an image database (DB)120..user 5 may access a source image processed by image processing server 110 or a source image stored in the image DB 120), wherein each of the images comprises a plurality of pixels (column 2, lines 55-59, “an image is composed of pixels), and wherein any one or more of the images is a compromised image comprising an exploit code [and a decoder code] column 3, lines 41-43, “image processing server 110 removes hidden data by correcting data regarding at least some pixels among pixels constituting the hidden data”. It is noted that removing hidden data by correcting some pixels deactivates the hidden data/exploit code); generate a replacement image for the compromised image by manipulating the pixels of the compromised image, wherein the manipulation of the pixels of the compromised image deactivates the exploit code [and the decoder code] of the compromised image (column 3, lines 41-43, “image processing server 110 removes hidden data by correcting data regarding at least some pixels among pixels constituting the hidden data”. It is noted that removing hidden data by correcting some pixels deactivates the hidden data/exploit code); and embed the replacement image in place of the compromised image [in the webpage] and deliver the webpage with the replacement image [to the web browser] on the computing device(column 6, lines 62-67, output a source image X’ including regenerated target pixel. The source image includes data from which information that an invader wants has been lost or data from which the hidden data has been removed).
	Yoon does not explicitly disclose embedded decoder code and deactivating decoder code. However, it is well known in the art that the exploit code (malwares) do carry their execution code (decoder code) with themselves in order to run or execute the malware in the attacked system. Thus, although Yoon does not explicitly recite the compromised image comprising decoder code and removing decoder code, clearly in Yoon the compromised image must include a decoder code for performing the execution of  the malware. Further, Yoon by removing hidden data (exploit code) removes the decoder code in order to eliminate the execution of the hidden data.
	In addition, in an analogous art, Daniell discloses embedded function (decoder code) are identified and removed from the message (paragraph [0028], “the embedded functions/self-executable codes are effectively removed”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Yoon with Daniell, in order to prevent execution of executable function of malware and viruses.
column 1, lines 54-58, “process web content received from Internet websites. [t]he web content may include..image file); and embed the replacement image in place of the compromised image in the webpage (column 2, lines 34-41, “the security module may transform the media file by applying relatively small changes to a portion of the media file”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Yoon And Daniell with Satish, in order to allow user to process web content from untrusted sources, such that any malicious steganographic content embedded within the web content is disabled before the wen content is used by an end user.

	Claims 6, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Daniell in view of Satish, further in view of Shilance et al. (US Patent No. 10,838,990)
	As per claim 6 and 15, Yoon as modified discloses all limitations of claim as applied to claim 4 and 13 above. Yoon as modified does not explicitly disclose, executing a deflate compression algorithm on the filtered image, and wherein the deflate compression algorithm is a combination of a Lempel-Ziv compression algorithm and a Huffman coding algorithm. However, the use of deflate compression algorithm which is combination of Lempel-Ziv compression algorithm and a Huffman coding algorithm is well known as illustrated by Shilance (column 1, lines 37-45, “Data compression is a widely used technique for storage and network transfer… Applying compression is a common technique to reduce the amount of data that needs to be stored or moved. There are numerous compression algorithms such as Lempel-Ziv (LZ), Huffman encoding, Deflate (a combination of LZ and Huffman)).

	As per claim 20, Yoon furthermore discloses, wherein the computer program instructions when executed by the at least one processor cause the at least one processor to generate the replacement image by: filtering the compromised image by applying a subtraction filtering technique on the compromised image (column 8, lines 28-30, “the computer device generates a source image X’, which is obtained by removing (subtracting) the hidden data from the source image X”). 
	Yoon as modified does not explicitly disclose, compressing the filtered image for deactivating the exploit code and the decoder code of the compromised image by executing a deflate compression algorithm on the filtered image, wherein the deflate compression algorithm is a combination of a Lempel-Ziv compression algorithm and a Huffman coding algorithm; and encoding the compressed image by executing a Base64 encoding algorithm on the compressed image. However, the use of deflate compression algorithm which is combination of Lempel-Ziv compression algorithm and a Huffman coding algorithm is well known as illustrated by Shilance (column 1, lines 37-45, “Data compression is a widely used technique for storage and network transfer… Applying compression is a common technique to reduce the amount of data that needs to be stored or moved. There are numerous compression algorithms such as Lempel-Ziv (LZ), Huffman encoding, Deflate (a combination of LZ and Huffman)).
	It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to modify Yoon, Daniell and Hall  to include the well known compression techniques as disclosed by Shilance in order to achieve the predictable result of efficiently reducing amount of data that needs to be stored or moved.

	Claims 7, 8, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Daniell in view of Satish, further in view of Zhao et al. (US Publication No. 2015/0242484).
As per claim 7 and 16, Yoon as modified discloses all limitations of claim as applied to claim 4 and 13 above. Yoon as modified does not explicitly disclose, but in an analogous art, Zhao discloses, wherein the additional computer program instructions defined by the stegosploit attack prevention engine for encoding the compressed image, when executed by the at least one processor, cause the at least one processor to execute a Base64 encoding algorithm on the compressed image (paragraph [0041], “base64 encoding of the compressed rows”) comprising: converting the compressed image into a binary stream (paragraph [0070], formatting of row representations 502 (compressed data) to binary sequences); dividing the binary stream into a plurality of blocks of predetermined first sizes (paragraph [0070], formatting the representation 502 to binary sequences (blocks)  of 8-bytes 510); dividing each of the blocks of the predetermined first sizes into a plurality of sub-blocks of predetermined second sizes (paragraph [0071], dividing the sequence into consecutive, non-overlapping blocks 6  bytes wide); and 
mapping each of the sub-blocks into a character encoding format (paragraph [0071],“mapping each block to the appropriate-ASCII character provided by the Base 64 encoding scheme”). 
	It would have been obvious to one of ordinary skill in the art to combine Yoon, Daniell and Holla with Zhao, in order to efficiently encoding and communicating  data between the computing devices. 
	While Zhao discloses processor execute a Base64 encoding algorithm on compressed data and  converting the compressed data into a binary stream (as noted above), Zhao does not disclose execute a Base64 encoding on compressed image and converting the compressed image. However, one of ordinary skill in the art recognizes that execution of encoding algorithm does not depend on the type of the data and  could be performed  the same regardless of the type or form of the data. Similarly the function of converting does not depend on type of the data and could be performed the same regardless of type or form of the data. In other word, encoding and converting does not depend on the data being image or any other type. Zhao is capable to execute a Base64 encoding algorithm on compressed image instead of compressed data and converting the compressed image instead of compressed data  to binary stream. 
	It would have obvious and predictable to one of ordinary skill in the art to efficiently encode and communicate images between the computing devices
As per claim 8 and 17, Zhao furthermore discloses, wherein the character encoding format is an American Standard Code for Information Interchange string format (paragraph [0071], mapping each block to ASCII (American Standard Code for Information Interchange)). The motivation to combine is similar to the motivation provided in claim 7.

References Cited, Not Used

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Xu et al. (US publication No. 2015/0363598) discloses, a method includes initiating an execution of a compiled script, evaluation a function called in the compiled script, detecting an execution event based on at least a first criterion, and storing information associated with execution event in and execution event queue.
	Gorny et al. (US publication No. 2020/0162492) discloses, website data security is provided by conditionally accessing, assassin, and processing website content file attribute data and website content files used to host websites with a first set of servers configured with website content security breach analysis, detection, and repair functionality. 
Conclusion

       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ali Abyaneh whose telephone number is (571) 272-7961. The examiner can normally be reached on Monday-Friday from (8:00-5:00). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571) 272-4063. The fax phone numbers for the organization where this application or proceeding is assigned as (571) 273-8300 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through 

/ALI S ABYANEH/Primary Examiner, Art Unit 2437